Order entered October 2, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00704-CR

                          LIONEL EUGENE MCALISTER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
                            Trial Court Cause No. 003-82326-2018

                                              ORDER
       On June 27, 2019, court reporter Claudia Webb notified the Court that she has not filed

the reporter’s record because appellant had not paid or made arrangements to pay for the

reporter’s record. By letter dated June 28, 2019, we directed appellant to file, by July 8, 2019,

written verification he had (1) requested the reporter’s record and (2) paid or made arrangements

to pay for the reporter’s record or had been found entitled to proceed without payment of costs.

We cautioned appellant that the failure to do so might result in the appeal being submitted

without a reporter’s record. Before the time had passed, the Court sent a jurisdictional letter and

asked for the parties to respond. By letter dated September 26, 2019, the Court informed the

parties that it appears the Court has jurisdiction.
       Therefore, we ORDER appellant to provide the Court, WITHIN TEN DAYS OF THE

DATE OF THIS ORDER, with written verification he has (1) requested the reporter’s record

and (2) paid or made arrangements to pay for the reporter’s record or has been found entitled to

proceed without payment of costs. Should he fail to do so, the Court will order the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).




                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE